Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6, 7, and 23-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-12, 14-19, and 21-23, directed to processes of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/26/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Kanel on 1/6/21.
Claims 1, 8, and 16 in the application have been amended, as follows:


1. A water-based drilling fluid comprising:
 	a base fluid comprising water;
 	a weighting agent in an amount of from 0.1 wt.% to 75 wt.% relative to the total weight of the water-based drilling fluid; and
 	a lubricant in an amount of from | wt.% to 10 wt.% relative to the total weight of the water-based drilling fluid, the lubricant comprising:
 		one or more alkyl esters; and a fatty acid blend comprising at least palmitic acid and stearic acid, where the sum of the weight percent of the palmitic acid and stearic acid is at least 50 wt.% of the fatty acid blend, and where the weight ratio of the one or more alkyl esters to the fatty acid blend is from 1:1 to 3:1, wherein the weight ratio distributes the fatty acid blend within the one or more alkyl esters [[such]] so that the lubricant is in a liquid state. 


8. A method for making a water-based drilling fluid, the method comprising:  	mixing a base fluid, a weighting agent in an amount of from 0.1 wt.% to 75 wt.% relative to the total weight of the water-based drilling fluid, and a lubricant in an amount of from 1 wt.% to 10 wt.% relative to the total weight of the water-based drilling fluid, where:  		the base fluid comprises water;  		the lubricant comprises one or more alkyl esters and a fatty acid blend comprising at distributes the fatty acid blend within the one or more alkyl esters [[such]] so that the lubricant is in a liquid state.



16. A method for drilling a subterranean well, the method comprising:  	operating a drill in a wellbore in the presence of a water-based drilling fluid, where the water-based drilling fluid comprises: a base fluid comprising water;  	a weighting agent in an amount of from 0.1 wt.% to 75 wt.% relative to the total weight of the water-based drilling fluid; and  	a lubricant in an amount of from 1 wt.% to 10 wt.% relative to the total weight of the water-based drilling fluid, the lubricant comprising:  	 one or more alkyl esters; and  	 a fatty acid blend comprising at least palmitic acid and stearic acid, where the sum of the weight percent of the palmitic acid and stearic acid is at least 50 wt.% of the fatty acid blend, and the weight ratio of the one or more alkyl esters to the fatty acid blend is from 1:1 to 3:1, wherein the weight ratio distributes the fatty acid blend within the one or more alkyl esters [[such]] so that the lubricant is in a liquid state.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of key limitations as instantly claimed. More specifically, the closest prior art fails to teach a water-based drilling fluid comprising water, weighting agent, and lubricant comprising alkyl esters and a fatty acid blend, wherein the fatty acid blend has a specific composition and weight percent/ratio of components, as well as the unexpected result of said specific composition and weight percent/ratio. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674